Citation Nr: 1146504	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder, and, if so, whether the Veteran is entitled to service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for a chronic left shoulder disorder.

3.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a left ankle sprain (left ankle disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from September 19, 1975 to October 30, 1975, a period of one month, 12 days.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In October 2009, the Veteran stated that he was entitled to a 100 percent disability evaluation based on his service-connected disabilities.  This claim has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over this issue, and the October 2009 statement is referred to the AOJ for appropriate action.  

The Veteran requested a Travel Board hearing.  The requested hearing was scheduled in July 2011.  The Veteran did not appear and has not requested that the hearing be rescheduled and has not provided an explanation for his failure to appear.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704(c), (e) (2011).  

The reopened claim for service connection for an acquired psychiatric disorder and the claim for an evaluation in excess of 10 percent for service-connected residuals of a left ankle sprain (left ankle disability) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  At the time of an October 2001 rating decision which denied a request to reopen a claim for service connection for a psychiatric disorder, inpatient treatment records dated from 1977 through 1979 and records dated in 1996 were associated with the claims files.

2.  The Veteran has submitted current psychiatric records which reference treatment or symptoms of a psychiatric disorder in 1975.  

3.  The history noted in the 2009 records that the Veteran was treated for or manifested a psychiatric disorder in 1975 provides evidence not previously of record which could establish a nexus between the Veteran's 1975 service and a psychiatric disorder, and this evidence, which must be considered credible, is new and material to reopen the claim.  

4.  The Veteran's statement that his current left shoulder arthritis is due to an incident in service is not competent evidence as to etiology, since no residual of the alleged incident was observable by a lay individual, does not establish that a chronic left shoulder disorder is present, and, to the extent that the Veteran contends that a left shoulder disorder has been chronic and continuous since service, that contention is contradicted by the evidence of record and is not credible.    


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the claim for service connection for schizophrenia is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2011).  

2.  The criteria for service connection for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board will address VA's duties to notify and assist the Veteran.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the request to reopen the claim for service connection for schizophrenia, that request is granted below, so no further discussion of the duty to notify or assist is required.  The reopened claim on the merits is addressed in the Remand, below.

As to the claim for service connection for a shoulder disorder, the RO advised the Veteran, by a letter issued in April 2006, of the criteria for service connection, the types of evidence he could submit to substantiate his claim, and of the criteria governing assignment of disability ratings and effective dates, should a claim for service connection be granted.  A statement of the case (SOC) was issued in 2008, after notice as described above had been provided, and that SOC advised the Veteran of all applicable regulations and criteria.  The claim was readjudicated in 2011, when a supplemental SOC was issued.

The Veteran has been represented.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of notices issued to the Veteran regarding the claims addressed in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  In view of the above, the Board finds that the notice requirements pertinent to the appeal have been met.

Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him to obtain service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, service records are associated with the claims files.  Lengthy treatment records, including private clinical records, have been obtained.  
All records identified as relevant have been obtained.    

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, post-service clinical records beginning in 1977, about 14 months after the Veteran's service discharge, are of record.  These post-service clinical records disclose no complaint or history of left shoulder pain or injury.  The Veteran underwent VA examination in 1980, but did not report a left shoulder disorder.  No left shoulder disorder was noted.  A record of the Veteran's 1993 application for benefits from the Social Security Administration (SSA) are of record.  The Veteran did not report a left shoulder disorder to SSA.

Lengthy private clinical records for 1995 to 2006 from the psychiatric facility to which the Veteran was assigned after he was found not guilty of a crime by reason of insanity disclose no complaints of a left shoulder disorder, no evaluation of the left shoulder, and no diagnosis of a left shoulder disorder.  The clinical records are devoid of any evidence that the Veteran reported or manifested a left shoulder disorder until more than 30 years had elapsed after his service separation.  Therefore, VA need not conduct an examination of the Veteran's left shoulder based on his 2006 statements that he was kicked in the left shoulder in service, because the information and evidence of record, as set forth and analyzed below, contains sufficient competent medical evidence to decide the claims.  38 C.F.R. § 3.159(c)(4); McLendon, supra.  

The Veteran does not contend that he sought medical treatment for a left shoulder disorder prior to 2006, and does not contend that there are clinical records prior to that time.  As there is no clinical record prior to 2006, when more than 30 years had elapsed after the Veteran's service discharge, there is no relevant medical information available which could be located on Remand.  

In particular, if the Veteran were afforded VA examination, the examiner would have to decide whether the Veteran's contentions that he has a left shoulder disorder as a result of an incident in service with trauma to the left shoulder is competent to indicate that a disorder of the left shoulder "might" be linked to his service, despite the lengthy period during which the clinical evidence discloses no such disorder or reports of trauma.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir.2006) (stating that "competent lay evidence can be sufficient in and of itself" to obtain disability benefits); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007); McLendon v. Nicholson, 20 Vet. App. 79, 84 (stating that competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible," and indicating that the Board should make such determination).  

Even if an examiner determined that the Veteran's statements that he experienced trauma to the left shoulder in service were credible, the Board could reject that opinion, since the Veteran's statements in this regard are contradicted by medical evidence of record.  Thus, it would be fruitless to afford the Veteran VA examination under these circumstances, in view of the lack of history or evidence of trauma to the left shoulder or chronic and continuous reports of left shoulder pain during the first 30 years or more after the Veteran's service discharge.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of any claim at issue that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of either claim addressed in the decision below.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
1.  Request to reopen claim for service connection for an acquired psychosis

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  That is, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened or whether it is proper to reject a request to reopen.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Historically, the Veteran initially filed a claim of entitlement to service connection for "a nervous condition" in 1978.  That claim was denied.  The Veteran sought to reopen the claim in 1980, 1990, 1991, and 1993.  Those requests to reopen were denied.  Each of those denials, which were not appealed, is final.

As noted above, a claim, even though there is a final denial, may be reopened by submission of new and material evidence.  The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  

38 C.F.R. § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim.  The Court as indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the last final rating decision which denied a request to reopen a claim for service connection for an acquired psychiatric disorder included the Veteran's post-service private treatment records from January 1977 to the present.  The Veteran contends that he manifested symptoms of a psychiatric disorder prior to January 1977.  

The Veteran's contention that he manifested symptoms of a psychiatric disorder prior to January 1977 must be considered credible, for purposes of determining whether the claim may be reopened.  The Veteran is competent to describe symptoms he experienced.  This evidence, assuming credibility, establishes a possibility of a relationship between the Veteran's psychiatric disorder and his service, since he is stating that symptoms of a psychosis were present soon after his service.  

Although the evidence is sufficient to reopen the claim, further development is required to determine the likelihood that the Veteran had a psychosis during his service.  Unfortunately, because the Veteran's service was less than 90 days in length, no presumptive service connection is available.  38 U.S.C.A. § 1112.  However, additional medical evidence is required to adjudicate the claim.  It is the Board's opinion that further development of the claim is required before the reopened claim may be addressed on the merits.

2.  Claim for service connection for left shoulder disorder

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

That an injury or event occurred in service alone is not enough.  There must be chronic disability resulting from that injury or event.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence, or lay evidence in certain circumstances, of a nexus between the current disability and the in-service injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible). 

Facts and analysis

In a statement he submitted in March 2006, the Veteran stated that an officer ("my first lieutenant") kicked him on his left shoulder, causing traumatic arthritis.  The service treatment records disclose no complaint of left shoulder pain, no report of left shoulder injury, or indication of abnormality of either shoulder.  The service treatment records are completely devoid of any evidence to substantiate the claim.

The Board has considered whether the evidence reflects that the Veteran has had chronic and continuous left shoulder complaints since his service or associated with his service-connected left ankle disability.  The Board notes that there are 1977 psychiatric treatment records, 1977 records of emergency department treatment of ankle and knee complaints, a 1980 VA examination report, records of a 1985 psychiatric hospitalization, lengthy records obtained from the Social Security Administration in 1993, and lengthy current treatment records reflecting private and VA treatment of various disorders during the years from 1996 to 2009.  

A July 1996 admission summary and reports through August 1996 are devoid of discussion of a right shoulder disorder.  At that time the Veteran was hospitalized in a Forensic Psychiatry center for many years (through 2002), after striking another person repeatedly with a wooden cross in 1995.  The Veteran was charged with assault, and was assigned to a psychiatric hospital when it was determined that he was not guilty of the assault by reason of a psychiatric disorder.  

Various disorders, including diabetes mellitus, were noted and treated during the Veteran's lengthy psychiatric hospitalization, but there is no notation of a shoulder disorder or complaints of shoulder pain during the lengthy period from initial assessment following the 1995 arrest to the Veteran's release in 2002. 

Following discharge from the Forensic Psychiatry facility, the Veteran was treated at other private psychiatric facilities essentially continuous for several years, through 2006, and then was treated as an inpatient during cycles of readmissions following discharge.  The most recent private psychiatric evidence reflects that the Veteran was discharged in November 2009, readmitted in December 2009, and remained in inpatient treatment in February 2010.

Records dated in March 2005 reflect that the Veteran was being followed for diabetes, high cholesterol, and nutrition.  The Veteran reported a history of arthritis in his legs, and received anti-inflammatory medications.  He sought treatment for knee pain during this 10-year of continuous hospitalization in different facilities from 1995 to 2006, but the rather lengthy records show no complaint of or treatment for left shoulder pain at any facility.

In July 2005, the Veteran choked on some food, and a Heimlich maneuver was required.  He was seen by occupation therapy for rehabilitation to help him re-learn to chew his food better and eat more safely.  In 2006, he was treated for a cardiac disorder.  These lengthy and detailed clinical records disclose no complaints of right shoulder pain, no clinical assessment of a right or left shoulder disorder, and no order for left or right shoulder radiologic examinations.  

The Veteran's most recent admission examination, in December 2009, reflect that the Veteran was being treated for several disorders, including degenerative disc disease and metabolic syndrome (with diabetes and obesity among other findings).  The Veteran complained of a contusion on the left upper arm which the Veteran reported was sustained in an altercation.  There was no complaint of chronic left shoulder pain and a medical finding that there was a contusion, but there was no diagnosis of a chronic left shoulder disorder.  No complaint of left shoulder pain was noted at the time of a February 2010 private physical.  

This evidence establishes that the Veteran did not have chronic left shoulder complaints or a chronic left, right, or bilateral shoulder disorder during the period from 1995 to 2010.   

The service treatment records do not substantiate the Veteran's contention that he incurred a left shoulder disorder in service.  To the extent that the Veteran contends that he now has a left shoulder disorder, which he describes as traumatic arthritis, the Veteran is not competent to offer such an etiologic opinion.  The Board notes that arthritis or traumatic arthritis is not readily observable by a lay person.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir 2009) (testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Board finds that the Veteran's lay statements in 2006 that he has a left shoulder disorder due to an incident in 1975 is not competent to establish such etiology, since there is no evidence that there was observable injury at the time of alleged incident in 1975 and no evidence that residuals of the incident were observable proximate to the event.  To the extent that the Veteran appears to contend that a left shoulder disorder is due to the service-connected left ankle disability, the Veteran is similarly not competent to observe a link between a left ankle disability and a left shoulder disorder.  

The records establish that no complaint of a left shoulder disorder was raised by the Veteran or noted by any clinical provider during the period from 1975 to 2006.  To the extent that the Veteran's statements could be competent to establish a link between an incident in service and a current left shoulder disorder or between a left ankle disability and a left shoulder disorder if there were chronic manifestations of the left shoulder disorder, the objective evidence is completely unfavorable to a finding of chronic and continuous manifestations of a left shoulder disorder.  To the extent that the Veteran's statements appear to raise such a contention, the statements are not credible.

The objective evidence of record includes no diagnosis of a left shoulder disorder by any clinical provider, other than documentation of a contusion in 2009 following an altercation.  The medical evidence does not establish that the contusion noted in 2009 was a chronic disorder.  There is no diagnosis by a clinical provider of a chronic left shoulder disorder.  The service treatment records are unfavorable to a finding that there was an incident in service with injury to the Veteran's left shoulder.  The Veteran has not provided competent or credible evidence of a link between a current, chronic left shoulder disorder and an incident in service, and has not provided competent or credible evidence of a chronic left shoulder disorder following service.  

The lack of objective clinical evidence during this period is completely unfavorable to the Veteran's claim.  The Veteran has not met any criterion for service connection for a chronic left shoulder disorder.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim for service connection for a left shoulder disorder must be denied.  


ORDER

The request to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is granted; the appeal is granted to this extent only.

The appeal for service connection for a left shoulder disorder is denied.  


REMAND

In March 2006, the Veteran sought an increased evaluation in excess of 10 percent for his service-connected left ankle sprain with traumatic degenerative changes.  That claim was denied in a May 2007 rating decision, and the Veteran perfected appeal of the claim.  In June 2009, the Veteran was afforded VA examination of the left ankle, among other joints, and the claim for an evaluation in excess of 10 percent was again denied.  In October 2009, the Veteran initiated "a claim of increase on his current service-connected disabilities."  The Veteran's representative contends that the Veteran's statement that his service-connected disability has increased in severity requires that the Veteran be afforded contemporaneous VA examination.  

The Board notes that the Veterans October 2009 statement indicated that the Veteran was seeking a 100 percent permanent status.  This claim appears to include a claim that he is entitled to a total disability rating based on unemployability (TDIU) as a result of his service-connected disability.  As noted in the Introduction, above, this claim has not been adjudicated.  

As discussed above, the Veteran's contention that he was treated for or manifested symptoms of a psychiatric disorder in 1975, during or following his service, is new and material evidence.  Having reopened the claim, medical opinion as to the evidence as a whole should be obtained, given that the Veteran's first hospitalization for a psychosis was in January 1977, about 14 months after his October 30, 1975 service discharge.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current VA clinical records from June 2009 to the present.  

2.  Afford the Veteran an opportunity to identify any non-VA clinical provider of treatment for the left ankle.  

3.  Afford the Veteran an opportunity to obtain any available evidence proximate to service reflecting date of onset of symptoms of a psychiatric disorder, to include any information from former employers, individuals who knew him prior to January 1977.  

4.  After the development directed above has been completed, the Veteran should be afforded VA examination of the left ankle.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies, including X-rays, should be conducted.  

All pertinent left ankle pathology should be noted in the report of the evaluation.  In particular, the examiner should discuss the presence (including degree), or absence, of instability, limitation of plantar flexion, limitation of dorsiflexion, effusion, locking, use of an assistive device or brace, and should review and discuss reports of all radiologic examination.  

In addition, the examiner should discuss whether the Veteran's left ankle exhibits weakened movement, excess fatigability, or incoordination.  Such symptoms should be expressed in terms of the degree of additional range of motion lost.  The examiner should report whether, and at what point during the range of motion, the Veteran experiences any limitation of motion specifically attributable to pain.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran walks for a certain period of time or over a certain distance, or limits strength, speed, coordination, endurance.

5.  The Veteran should be afforded VA examination as to the date of onset of a psychosis.  The examiner should review the Veteran's service treatment records, including the June 1975 induction examination, which reflects that the Veteran was initially accepted despite severe pes planus, then, in October 1975, disqualified on the basis of the pes planus and discharged, the summary of a January 1977 private hospitalization, which reflects that the Veteran had been unemployed since July 1976 and was brought to the ER by his mother because of bizarre behavior, reports of May 1977 through September 1977 inpatient and outpatient reports, a July 1980 VA psychiatric examination which notes that the Veteran was injured on the job in 1976 and that his psychiatric symptoms began "soon" after that, and the records of treatment from 1995 through 2010.  After examining the Veteran and obtaining history, and reviewing the pertinent records, including any pertinent evidence obtained during the course of this Remand, the examiner should address the following questions:

(a)  What psychiatric disorder(s) does the Veteran currently manifest? 
(b) Is it at least as likely as not (50 percent or more 
probability) the Veteran has a current psychiatric disorder which was manifested during or caused by the Veteran's service?  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).   If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

A complete rationale should be provided for any opinion given.  If any requested medical opinion cannot be given, the examiner should state the reason why.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudication the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
FRANK FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


